DISMISS; and Opinion Filed January 22, 2014.




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-00650-CV

                            CHRISTOPHER COOKS, Appellant
                                        V.
                           GLENN OAKS APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-02013-A

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                  Opinion by Chief Justice Wright
          The clerk’s record in this case is overdue. By letter dated July 10, 2013, we informed

appellant the County Clerk notified the Court that the clerk’s record had not been filed because

appellant had not paid for or made arrangements to pay for the clerk’s record. We directed

appellant to file written verification that he had paid for or made arrangements to pay for the

clerk’s record or that he had been found entitled to proceed without payment of costs. We

cautioned appellant that if he did not file the required documentation within ten days, we might

dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE

130650F.P05




                                            –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CHRISTOPHER COOKS, Appellant                       On Appeal from the County Court at Law
                                                   No. 1, Dallas County, Texas
No. 05-13-00650-CV        V.                       Trial Court Cause No. CC-13-02013-A.
                                                   Opinion delivered by Chief Justice Wright.
GLENN OAKS APARTMENTS, Appellee                    Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee GLENN OAKS APARTMENTS recover its costs of this
appeal from appellant CHRISTOPHER COOKS.


Judgment entered this 22nd day of January, 2014.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –3–